DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on August 1, 2022, amending claims 1, 3, 5-7, 9, 11, 13-15, 17, 19 and 20, and cancelling claims 2, 4, 10, 12 and 18.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0313926 to Rolleston et al. (“Rolleston”), over U.S. Patent Application Publication No. 2012/0026522 to Igawa (“Igawa”), and also over U.S. Patent Application Publication No. 2014/0075361 to Reynolds et al. (“Reynolds”).
Regarding claim 1, Rolleston describes systems and techniques for previewing three-dimensional (3D) images of produced documents or packages (e.g. greeting cards, promotional materials), wherein animations can be provided showing different 3D forms of the finished printed documents or packages (see e.g. paragraphs 0012 and 0030).  Like claimed, Rolleston particularly teaches:
displaying, in a user interface of a computing device, (i) a product preview area displaying a product design substantially centered within the product preview area, the product design being associated with a foldable product having a front cover and a plurality of panels, and (ii) a set of folding effect selections (see e.g. paragraph 0033: Rolleston teaches providing a user interface by which a user can preview produced 3D structural documents and/or packages prior to their actual production.  Rolleston teaches that the 3D structural document or package can be a foldable product, e.g. a greeting card or advertisement, having a front cover and a plurality of panels – see e.g. paragraphs 0046-0047 and 0050, and FIGS. 3, 4 and 7-10.  Rolleston particularly discloses that the graphical user interface comprises a display region in which image views of the 3D structural documents are rendered, and demonstrates that the image views of the 3D structural documents are substantially centered within the display region – see e.g. paragraphs 0040, 0046-0047 and 0050, and FIGS. 3, 4 and 7-10.  This display region can be considered a “product preview area” like claimed.  Rolleston further discloses that the graphical user interface also comprises a control portion that includes various user controls, such as an animation start/pause control.  The controls within this region can be considered to include a set of “folding effect selections” like claimed, as the start/pause control is selected to initiate or pause a folding/unfolding animation – see e.g. paragraphs 0046-0047 and FIGS. 3-4 – and because they can also include controls for e.g. changing the order of folding – see e.g. paragraph 0040.); 
receiving, via the user interface, a folding effect selection of the set of folding effect selections (see e.g. paragraphs 0040 and 0046-0047 and FIGS. 3-4: Rolleston teaches that the user can initiate animation of the 3D structural document displayed within the display region by selecting the start/pause control, which as noted above, can be considered a folding effect selection.); and
in response to receiving the folding effect selection, animating the product design, including displaying the plurality of panels of the foldable product (see e.g. paragraphs 0040 and 0046-0047 and FIGS. 3-4: as noted, Rolleston teaches that the user can initiate animation of the 3D structural document displayed within the display region by selecting the start/pause control, i.e. a folding effect selection.  Rolleston teaches that animating the 3D structural document can including adjusting the view of the document within the display region, e.g. to animate folding/unfolding of the document, and displaying the plurality of panels of the 3D structural document – see e.g. paragraphs 0046-0047 and FIGS 3-4.); 
wherein when the product design is displayed in an unfolded state, the plurality of panels are substantially centered within the product preview area and at least a portion of the plurality of panels are displayed within a second side of the product preview area opposite from a first side (see e.g. paragraphs 0046 and 0050, and FIGS. 3 and 7-10: Rolleston demonstrates that the 3D structural product is substantially centered within the display region when displayed in an unfolded state, and wherein a portion of the plurality of panels can be displayed within a second, e.g. left, side of the display region opposite a first side.).
Rolleston thus teaches a method similar to that of claim 1, but does not explicitly disclose that the product design is initially displayed in the product preview area in a folded state with the front cover visible, and wherein in response to receiving an open selection of the set of folding effect selections, the product design is animated from the folded state to an unfolded state including by initially adjusting the product design by moving the product design in the folded state toward an edge of the product preview area such that the product design is displayed within the first side of the product preview area and, after initially adjusting the product design, the front cover of the foldable product is opened to display an inside surface opposite from the front cover, as is required by claim 1.
	The particulars of the claimed animation (e.g. that that the product design is initially moved toward an edge), however, are considered printed matter, and therefore cannot distinguish the claimed invention from the prior art in terms of patentability.  In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that "[w]here the printed matter is not functionality related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability").  Regardless, as is described below, Igawa and Reynolds teach the features of the claimed animation lacking from Rolleston.  
Particularly, Igawa describes GUI implementations that enable page turning operations on a preview screen for a document with a plurality of pages (see e.g. paragraphs 0003 and 0012-0013).  Regarding the claimed invention, Igawa particularly teaches displaying (i) a product preview area that displays a product design (i.e. a bound document) in a closed state with its front cover visible and substantially centered within the product preview area, and (ii) a set of effect selections (e.g. next page and previous page buttons) (see e.g. paragraphs 0042 and 0070-0071 and FIG. 10). Igawa teaches that in response to receiving a user selection of an open selection (i.e. selection of the next page button when the product design is in the closed state) of the set of effect selections, the product design within the product preview area is changed from a closed state to an opened state, including by opening the front cover of the product to display an inside surface opposite front the front cover, and displaying a plurality of pages of the product design substantially centered within the product preview area (see e.g. paragraph 0072 and FIG. 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston and Igawa before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston such that the product design is similarly initially displayed in the product preview area in a closed (i.e. folded) state with the front cover visible, and wherein in response to receive an open selection of the set of effect selections, the product design is changed (i.e. animated) from the closed (i.e. folded) state to an open (i.e. unfolded) state, including by opening the front cover of the product to display an inside surface opposite front the front cover, as is taught by Igawa.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would better depict how a recipient navigates through the product design (i.e. starting from the front), as is evident from Igawa (see e.g. paragraph 0072 and FIG. 11).  
Reynolds also teaches animating a product design (i.e. a brochure) changing from a folded state to an unfolded state, including by opening a front cover of the product design to display an inside surface opposite from the front cover (see e.g. paragraphs 0114-0115 and FIGS. 40 and 41).  Regarding the claimed invention, Reynolds suggests that animating the product design can further entail initially adjusting the product design by moving the product design in the folded state toward an edge of a product preview area such that the product design is displayed within a first side of the product preview area, and then opening the front cover to display the inside surface (see e.g. paragraph 0115: Reynolds discloses that “[i]n one embodiment, the left panel 575 opens first and then the right panel 577 opens to reveal the center panel 576, while the brochure shrinks in size and moves to the left center edge of the display.”  Reynolds thus generally teaches that animating the product design can entail opening at least a first panel, and shrinking the design in size and moving the design toward an edge to accommodate the opened panel(s).  As the panel is opened first “[i]n one embodiment,” it would have been apparent that in other embodiments, the order of animation operations could be changed, e.g. to move and/or shrink the product design first while in the folded state, and then open the product design.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa and Reynolds before him prior to the effective filing date of the claimed invention, to modify the animation from the folded state to the unfolded state taught by Rolleston and Igawa so that it initially includes moving the product design in the folded state toward and edge of the product preview area whereby the product design is displayed within the first side of the product preview area, and then opening the front cover of the product design, as is suggested by Reynolds.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would help ensure enough space is available to display the unfolded product design, as is suggested by Reynolds (see e.g. paragraph 0115 and FIGS. 40-41).  Accordingly, Rolleston, Igawa and Reynolds are considered to teach, to one of ordinary skill in the art, a method like that of claim 1, which is for rendering a product design associated with a foldable product having a front cover and a plurality of panels.
	As per claim 8, it would have been obvious, as is described above, to modify the user interface taught by Rolleston such that the product design is initially displayed in the product preview area in a closed (i.e. folded) state with the front cover visible and substantially centered in the product preview area, and wherein in response to receiving an open selection of the set of effect selections, the product design is changed (i.e. animated) from the closed (i.e. folded) state to an open (i.e. unfolded) state like taught by Igawa.  Rolleston further teaches displaying a reverse control, whereby it is apparent that such an animation can be reversed (see e.g. paragraph 0040).  That is, when combined with Igawa, such a reverse control can be considered a close selection of the set of folding effect selections, as its selection would cause animation of the product design from the unfolded state to the folded state having the front cover visible and substantially centered within the product preview area.  Alternatively, Igawa also teaches displaying a previous page button, which can be selected to cause a product design to transition from an open state (like in FIG. 11) to a closed state (like in FIG. 10) (see e.g. paragraphs 0071-0072).  It also would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa and Reynolds before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston, Igawa and Reynolds so as to include a previous button like taught by Igawa, which can be selected to change (i.e. animate) the product design from the open (i.e. unfolded) state to the closed (i.e. folded state), wherein when the product design is displayed in the closed state, the front cover is visible and substantially centered within the product preview area.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to navigate backward through the product design, as is taught by Igawa.  Such a previous button can also be considered a close selection.  Accordingly, Rolleston, Igawa and Reynolds are further considered to teach a method like that of claim 8.
Regarding claim 9, Rolleston describes systems and techniques for previewing three-dimensional (3D) images of produced documents or packages (e.g. greeting cards, promotional materials), wherein animations can be provided showing different 3D forms of the finished printed documents or packages (see e.g. paragraphs 0012 and 0030).  Like claimed, Rolleston particularly describes a system comprising:
a user interface for displaying a product preview area (see e.g. paragraphs 0031-0033 and 0040, and FIGS. 1 and 2: Rolleston describes a system comprising a user interface having a display region in which image views of the 3D structural documents are rendered.  The display region is considered a product preview area like claimed.);
a memory storing a set of computer-executable instructions (see e.g. paragraph 0032: Rolleston discloses that the system can comprise a memory comprising computer-executable instructions.); and
a processor interfacing with the user interface and the memory, and configured to execute the set of computer-executable instructions to cause the processor to (see e.g. paragraphs 0032-0033: Rolleston discloses that the system comprises a processor coupled to the user interface and memory, and which is configured to execute computer-executable instructions stored in the memory to perform the following tasks.):
cause the user interface to display (i) the product preview area displaying a product design substantially centered within the product preview area, the product design associated with a foldable product having a front cover and a plurality of panels, and (ii) a set of folding effect selections (see e.g. paragraphs 0040, 0046-0047 and 0050, and FIGS. 3, 4 and 7-10: Rolleston particularly discloses that the graphical user interface comprises a display region in which image views of the 3D structural documents are rendered, and demonstrates that the image views of the 3D structural documents are substantially centered within the display region.  As noted above, this display region can be considered a “product preview area” like claimed.  Rolleston teaches that the 3D structural document or package can be a foldable product, e.g. a greeting card or advertisement, having a front cover and a plurality of panels – see e.g. paragraphs 0046-0047 and 0050, and FIGS. 3, 4 and 7-10.  Rolleston further discloses that the graphical user interface also comprises a control portion that includes various user controls, such as an animation start/pause control.  The controls within this region can be considered to include a set of “folding effect selections” like claimed, as the start/pause control is selected to initiate or pause a folding/unfolding animation – see e.g. paragraphs 0046-0047 and FIGS. 3-4 – and because they can also include controls for e.g. changing he order of folding – see e.g. paragraph 0040.); 
receive, via the user interface, a folding effect selection of the set of folding effect selections (see e.g. paragraphs 0040 and 0046-0047 and FIGS. 3-4: Rolleston teaches that the user can initiate animation of the 3D structural document displayed within the display region by selecting the start/pause control, which as noted above, can be considered a folding effect selection.); and
in response to receiving the folding effect selection, cause the user interface to animate the product design, including displaying the plurality of panels of the foldable product (see e.g. paragraphs 0040 and 0046-0047 and FIGS. 3-4: as noted, Rolleston teaches that the user can initiate animation of the 3D structural document displayed within the display region by selecting the start/pause control, i.e. a folding effect selection.  Rolleston teaches that animating the 3D structural document can including adjusting the view of the document within the display region, e.g. to animate folding/unfolding of the document, and displaying the plurality of panels of the 3D structural document – see e.g. paragraphs 0046-0047 and FIGS 3-4.); 
wherein when the product design is displayed in the unfolded state, the plurality of panels are substantially centered within the product preview area and at least a portion of the plurality of panels are displayed within a second side of the product preview area opposite from a first side (see e.g. paragraphs 0046 and 0050, and FIGS. 3 and 7-10: Rolleston demonstrates that the 3D structural product is substantially centered within the display region when displayed in an unfolded state, and wherein a portion of the plurality of panels can be displayed within a second, e.g. left, side of the display region opposite a first side.).
Rolleston thus teaches a system similar to that of claim 9, but does not explicitly disclose that the product design is initially displayed in the product preview area in a folded state with the front cover visible, and wherein in response to receiving an open selection of the set of folding effect selections, the product design is animated from the folded state to an unfolded state including by initially adjusting the product design by moving the product design in the folded state toward an edge of the product preview area such that the product design is displayed within the first side of the product preview area and, after initially adjusting the product design, the front cover of the foldable product is opened to display an inside surface opposite from the front cover, as is required by claim 9.
The particulars of the claimed animation (e.g. that that the product design is initially moved toward an edge), however, are considered printed matter, and therefore cannot distinguish the claimed invention from the prior art in terms of patentability.  In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that "[w]here the printed matter is not functionality related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability").  Regardless, as is described below, Igawa and Reynolds teach the features of the claimed animation lacking from Rolleston.  
Particularly, Igawa describes GUI implementations that enable page turning operations on a preview screen for a document with a plurality of pages (see e.g. paragraphs 0003 and 0012-0013).  Regarding the claimed invention, Igawa particularly teaches displaying (i) a product preview area that displays a product design (i.e. a bound document) in a closed state with its front cover visible and substantially centered within the product preview area, and (ii) a set of effect selections (e.g. next page and previous page buttons) (see e.g. paragraphs 0042 and 0070-0071 and FIG. 10). Igawa teaches that in response to receiving a user selection of an open selection (i.e. selection of the next page button when the product design is in the closed state) of the set of effect selections, the product design within the product preview area is changed from a closed state to an opened state, including by opening the front cover of the product to display an inside surface opposite front the front cover, and displaying a plurality of pages of the product design substantially centered within the product preview area (see e.g. paragraph 0072 and FIG. 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston and Igawa before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston such that the product design is similarly initially displayed in the product preview area in a closed (i.e. folded) state with the front cover visible, and wherein in response to receive an open selection of the set of effect selections, the product design is changed (i.e. animated) from the closed (i.e. folded) state to an open (i.e. unfolded) state, including by opening the front cover of the product to display an inside surface opposite front the front cover, as is taught by Igawa.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would better depict how a recipient navigates through the product design (i.e. starting from the front), as is evident from Igawa (see e.g. paragraph 0072 and FIG. 11).  
Reynolds also teaches animating a product design (i.e. a brochure) changing from a folded state to an unfolded state, including by opening a front cover of the product design to display an inside surface opposite from the front cover (see e.g. paragraphs 0114-0115 and FIGS. 40 and 41).  Regarding the claimed invention, Reynolds suggests that animating the product design can further entail initially adjusting the product design by moving the product design in the folded state toward an edge of a product preview area such that the product design is displayed within a first side of the product preview area, and then opening the front cover to display the inside surface (see e.g. paragraph 0115: Reynolds discloses that “[i]n one embodiment, the left panel 575 opens first and then the right panel 577 opens to reveal the center panel 576, while the brochure shrinks in size and moves to the left center edge of the display.”  Reynolds thus generally teaches that animating the product design can entail opening at least a first panel, and shrinking the design in size and moving the design toward an edge to accommodate the opened panel(s).  As the panel is opened first “[i]n one embodiment,” it would have been apparent that in other embodiments, the order of animation operations could be changed, e.g. to move and/or shrink the product design first while in the folded state, and then open the product design.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa and Reynolds before him prior to the effective filing date of the claimed invention, to modify the animation from the folded state to the unfolded state taught by Rolleston and Igawa so that it initially includes moving the product design in the folded state toward and edge of the product preview area whereby the product design is displayed within the first side of the product preview area, and then opening the front cover of the product design, as is suggested by Reynolds.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would help ensure enough space is available to display the unfolded product design, as is suggested by Reynolds (see e.g. paragraph 0115 and FIGS. 40-41).  Accordingly, Rolleston, Igawa and Reynolds are considered to teach, to one of ordinary skill in the art, a system like that of claim 9, which is for rendering a product design associated with a foldable product having a front cover and a plurality of panels.
As per claim 16,  it would have been obvious, as is described above, to modify the user interface taught by Rolleston such that the product design is initially displayed in the product preview area in a closed (i.e. folded) state with the front cover visible and substantially centered in the product preview area, and wherein in response to receiving an open selection of the set of effect selections, the product design is changed (i.e. animated) from the closed (i.e. folded) state to an open (i.e. unfolded) state like taught by Igawa.  Rolleston further teaches displaying a reverse control, whereby it is apparent that such an animation can be reversed (see e.g. paragraph 0040).  That is, when combined with Igawa, such a reverse control can be considered a close selection of the set of folding effect selections, as its selection would cause animation of the product design from the unfolded state to the folded state having the front cover visible and substantially centered within the product preview area.  Alternatively, Igawa also teaches displaying a previous page button, which can be selected to cause a product design to transition from an open state (like in FIG. 11) to a closed state (like in FIG. 10) (see e.g. paragraphs 0071-0072).  It also would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa and Reynolds before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston, Igawa and Reynolds so as to include a previous button like taught by Igawa, which can be selected to change (i.e. animate) the product design from the open (i.e. unfolded) state to the closed (i.e. folded state), wherein when the product design is displayed in the closed state, the front cover is visible and substantially centered within the product preview area.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to navigate backward through the product design, as is taught by Igawa.  Such a previous button can also be considered a close selection.  Accordingly, Rolleston, Igawa and Reynolds are further considered to teach a system like that of claim 16.
Regarding claim 17, Rolleston describes systems and techniques for previewing three-dimensional (3D) images of produced documents or packages (e.g. greeting cards, promotional materials), wherein animations can be provided showing different 3D forms of the finished printed documents or packages (see e.g. paragraphs 0012 and 0030).  Like claimed, Rolleston particularly teaches:
displaying, in a user interface, (i) a product preview area displaying a product design substantially centered within the product preview area, the product design being associated with a foldable product having a front cover and a plurality of panels, and (ii) a set of folding effect selections (see e.g. paragraph 0033: Rolleston teaches providing a user interface by which a user can preview produced 3D structural documents and/or packages prior to their actual production.  Rolleston teaches that the 3D structural document or package can be a foldable product, e.g. a greeting card or advertisement, having a front cover and a plurality of panels – see e.g. paragraphs 0046-0047 and 0050, and FIGS. 3, 4 and 7-10.  Rolleston particularly discloses that the graphical user interface comprises a display region in which image views of the 3D structural documents are rendered, and demonstrates that the image views of the 3D structural documents are substantially centered within the display region – see e.g. paragraphs 0040, 0046-0047 and 0050, and FIGS. 3, 4 and 7-10.  This display region can be considered a “product preview area” like claimed.  Rolleston further discloses that the graphical user interface also comprises a control portion that includes various user controls, such as an animation start/pause control.  The controls within this region can be considered to include a set of “folding effect selections” like claimed, as the start/pause control is selected to initiate or pause a folding/unfolding animation – see e.g. paragraphs 0046-0047 and FIGS. 3-4 – and because they can also include controls for e.g. changing he order of folding – see e.g. paragraph 0040.); 
receiving, via the user interface, a folding effect selection of the set of folding effect selections (see e.g. paragraphs 0040 and 0046-0047 and FIGS. 3-4: Rolleston teaches that the user can initiate animation of the 3D structural document displayed within the display region by selecting the start/pause control, which as noted above, can be considered a folding effect selection.); and
in response to receiving the folding effect selection, animating the product design, including displaying the plurality of panels of the foldable product (see e.g. paragraphs 0040 and 0046-0047 and FIGS. 3-4: as noted, Rolleston teaches that the user can initiate animation of the 3D structural document displayed within the display region by selecting the start/pause control, i.e. a folding effect selection.  Rolleston teaches that animating the 3D structural document can including adjusting the view of the document within the display region, e.g. to animate folding/unfolding of the document, and displaying the plurality of panels of the 3D structural document – see e.g. paragraphs 0046-0047 and FIGS 3-4.); 
wherein when the product design is displayed in the unfolded state, the plurality of panels are substantially centered within the product preview area and at least a portion of the plurality of panels are displayed within a second side of the product preview area opposite from a first side (see e.g. paragraphs 0046 and 0050, and FIGS. 3 and 7-10: Rolleston demonstrates that the 3D structural product is substantially centered within the display region when displayed in an unfolded state, and wherein a portion of the plurality of panels can be displayed within a second, e.g. left, side of the display region opposite a first side.).
Rolleston discloses that such teachings can be implemented via computer-executable instructions, which are stored within memory or another non-transitory computer-readable medium, and executable by a processor (see e.g. paragraph 0032).  Such a non-transitory computer-readable medium comprising instructions to implement the above-described teachings of Rolleston is considered a non-transitory computer-readable storage medium similar to that of claim 17.  Rolleston, however, does not explicitly disclose that the product design is initially displayed in the product preview area in a folded state with the front cover visible, and wherein in response to receiving an open selection of the set of folding effect selections, the product design is animated from the folded state to an unfolded state including by initially adjusting the product design by moving the product design in the folded state toward an edge of the product preview area such that the product design is displayed within the first side of the product preview area and, after initially adjusting the product design, the front cover of the foldable product is opened to display an inside surface opposite from the front cover, as is required by claim 17.
The particulars of the claimed animation (e.g. that that the product design is initially moved toward an edge), however, are considered printed matter, and therefore cannot distinguish the claimed invention from the prior art in terms of patentability.  In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that "[w]here the printed matter is not functionality related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability").  Regardless, as is described below, Igawa and Reynolds teach the features of the claimed animation lacking from Rolleston.  
Particularly, Igawa describes GUI implementations that enable page turning operations on a preview screen for a document with a plurality of pages (see e.g. paragraphs 0003 and 0012-0013).  Regarding the claimed invention, Igawa particularly teaches displaying (i) a product preview area that displays a product design (i.e. a bound document) in a closed state with its front cover visible and substantially centered within the product preview area, and (ii) a set of effect selections (e.g. next page and previous page buttons) (see e.g. paragraphs 0042 and 0070-0071 and FIG. 10). Igawa teaches that in response to receiving a user selection of an open selection (i.e. selection of the next page button when the product design is in the closed state) of the set of effect selections, the product design within the product preview area is changed from a closed state to an opened state, including by opening the front cover of the product to display an inside surface opposite front the front cover, and displaying a plurality of pages of the product design substantially centered within the product preview area (see e.g. paragraph 0072 and FIG. 11).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston and Igawa before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston such that the product design is similarly initially displayed in the product preview area in a closed (i.e. folded) state with the front cover visible, and wherein in response to receive an open selection of the set of effect selections, the product design is changed (i.e. animated) from the closed (i.e. folded) state to an open (i.e. unfolded) state, including by opening the front cover of the product to display an inside surface opposite front the front cover, as is taught by Igawa.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would better depict how a recipient navigates through the product design (i.e. starting from the front), as is evident from Igawa (see e.g. paragraph 0072 and FIG. 11).  
Reynolds also teaches animating a product design (i.e. a brochure) changing from a folded state to an unfolded state, including by opening a front cover of the product design to display an inside surface opposite from the front cover (see e.g. paragraphs 0114-0115 and FIGS. 40 and 41).  Regarding the claimed invention, Reynolds suggests that animating the product design can further entail initially adjusting the product design by moving the product design in the folded state toward an edge of a product preview area such that the product design is displayed within a first side of the product preview area, and then opening the front cover to display the inside surface (see e.g. paragraph 0115: Reynolds discloses that “[i]n one embodiment, the left panel 575 opens first and then the right panel 577 opens to reveal the center panel 576, while the brochure shrinks in size and moves to the left center edge of the display.”  Reynolds thus generally teaches that animating the product design can entail opening at least a first panel, and shrinking the design in size and moving the design toward an edge to accommodate the opened panel(s).  As the panel is opened first “[i]n one embodiment,” it would have been apparent that in other embodiments, the order of animation operations could be changed, e.g. to move and/or shrink the product design first while in the folded state, and then open the product design.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa and Reynolds before him prior to the effective filing date of the claimed invention, to modify the animation from the folded state to the unfolded state taught by Rolleston and Igawa so that it initially includes moving the product design in the folded state toward and edge of the product preview area whereby the product design is displayed within the first side of the product preview area, and then opening the front cover of the product design, as is suggested by Reynolds.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would help ensure enough space is available to display the unfolded product design, as is suggested by Reynolds (see e.g. paragraph 0115 and FIGS. 40-41).  Accordingly, Rolleston, Igawa and Reynolds are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 17, which is for rendering a product design associated with a foldable product having a front cover and a plurality of panels.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rolleston, Igawa and Reynolds, which is described above, and also over U.S. Patent Application Publication No. 2013/0077113 to Rolleston et al. (“Rolleston 2”).
Regarding claims 3 and 11, Rolleston, Igawa and Reynolds teach a method like that of claim 1 and a system like that of claim 9, as is described above, which entail animating a product design from a folded state to an unfolded state, including by adjusting (i.e. moving) the product design in the folded state toward an edge of a product preview area.  Rolleston also teaches that the product design can be displayed from a perspective of a virtual camera (i.e. view position), whereby the user is able to adjust the product design within the product preview area by moving the virtual camera (see e.g. paragraphs 0016, 0030 and 0039).  Rolleston, Igawa and Reynolds, however, do not explicitly disclose that, when animating the product design from the folded to the unfolded state, the virtual camera is moved to cause the product design in the folded state to adjust toward the edge of the product preview area, as is required by claims 3 and 11.
Rolleston 2 generally describes a methodology for viewing a document as a 3D image that can be inspected, manipulated and modified by an end user before committing the document to print-out (see e.g. paragraph 0008).  Regarding the claimed invention, Rolleston 2 suggests that the 3D image of the document (e.g. a book) can initially be displayed in a product preview area from a perspective of a virtual camera, and whereby in response to changing the product design from a closed to an open state (e.g. opening the book), the virtual camera is moved to cause the product design to adjust in the product preview area (see e.g. paragraphs 0092-0093 and FIGS. 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa, Reynolds and Rolleston 2 before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston, Igawa and Reynolds so that, when the product design is animated from the closed (i.e. folded) to the open (i.e. unfolded) state, the virtual camera is moved like taught by Rolleston 2 to cause the product design in the folded state to adjust toward the edge of the product preview area.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can more accurately depict the product design, as is suggested by Rolleston 2 (see e.g. paragraphs 0092-0093 and FIGS. 4-5).  Accordingly, Rolleston, Igawa, Reynolds and Rolleston 2 are considered to teach, to one of ordinary skill in the art, a method like that of claim 3 and a system like that of claim 11.

Claims 5-7, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rolleston, Igawa and Reynolds, which is described above, and also over U.S. Patent No. 8,780,390 to Seto et al. (“Seto”).
Regarding claims 5, 13 and 19, Rolleston, Igawa and Reynolds teach a method like that of claim 1, a system like that of claim 9, and a non-transitory computer-readable storage medium like that of claim 17, as is described above, which entail animating a product design from a folded state to an unfolded state, including by adjusting the product design within a product preview area so as to remain centered therein.  Rolleston further suggests that the user can specify different styles of folds (e.g. the order of folding, the elements to be folded) for the product design, including an accordion style fold (see e.g. paragraph 0040 and FIG. 10).  Rolleston, Igawa and Reynolds, however, do not explicitly disclose that the product design is animated from the folded state to the unfolded state according to an accordion-style fold, wherein the foldable product comprises a first panel, a second panel, a third panel and a fourth panel, and wherein displaying the plurality of panels of the foldable product comprises: (i) displaying the first panel and the second panel within the first side of the product preview area, and (ii) animating the third panel and the fourth panel being unfolded from under a center fold of the foldable product such that the third panel and the fourth panel are displayed within the second side of the product preview area opposite from the first side, as is required by claims 5, 13 and 19.
Seto generally describes a method for predicting print presentation forms highly accurately, whereby a three-dimensional preview of a print is generated and displayed (see e.g. column 1, line 65 – column 2, line 39; column 9, lines 14-61; and FIGS. 4 and 5).  Regarding the claimed invention, Seto teaches that the print can comprise four panels and that the user can select a folding style (i.e. an “imposition pattern”) for the print (see e.g. column 10, line 49 – column 11, line 48; and FIGS. 7-8).  Seto particularly demonstrates that one of the selectable folding styles is an accordion style (e.g. “Accordion-Left”, which is reproduced below from FIG. 7) that comprises four panels, whereby it is apparent that opening a print of such a style would entail displaying a first panel and a second panel (e.g. after unfolding about fold line 1) and then unfolding the third panel and the fourth panel from under a center fold (i.e. unfolding about fold lines 2 and then 3) such that the third panel and the fourth panel are also displayed:


    PNG
    media_image1.png
    120
    211
    media_image1.png
    Greyscale

(See column 10, line 49 – column 11, line 3; and FIGS. 7 and 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa, Reynolds and Seto before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston, Igawa and Reynolds so as to enable the user to select an accordion style fold for a product design comprising 4 panels, as is taught by Seto.  As noted above, Seto suggests that opening such a product design from a folded state to an unfolded state would entail displaying a first panel and a second panel and then unfolding the third panel and the fourth panel from under a center fold such that the third panel and the fourth panel are also displayed.  Accordingly, it is apparent that animating the product design from the folded state to the unfolded state would entail displaying the first panel and the second panel within the first side of the product preview area, and animating the third panel and the fourth panel being unfolded from under a center fold of the foldable product such that the third panel and the fourth panel are displayed within the second side of the product preview area opposite from the first side.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to better produce a product design to suit his or her needs or preferences, as is evident from Seto (see e.g. column 10, line 49 – column 11, line 48; and FIGS. 7-8).  Accordingly, Rolleston, Igawa, Reynolds and Seto are considered to teach, to one of ordinary skill in the art, a method like that of claim 5, a system like that of claim 13, and a non-transitory computer-readable storage medium like that of claim 19.
Regarding claims 6, 14 and 20, Rolleston, Igawa and Reynolds teach a method like that of claim 1, a system like that of claim 9, and a non-transitory computer-readable storage medium like that of claim 17, as is described above, which entail animating a product design from a folded state to an unfolded state, including by adjusting the product design within a product preview area so as to remain centered therein.  Rolleston further suggests that the user can specify different styles of folds (e.g. the order of folding, the elements to be folded) for the product design (see e.g. paragraph 0040).  Rolleston, Igawa and Reynolds, however, do not explicitly disclose that the product design is animated from the folded state to the unfolded state according to a roll-style fold, wherein the foldable product comprises a first panel, a second panel, a third panel and a fourth panel, and wherein displaying the plurality of panels of the foldable product comprises: (i) animating the third panel and the fourth panel being unfolded, together, from a center fold of the foldable product, and (ii) animating the fourth panel being unfolded from the third panel such that the first panel and the second panel are displayed within the first side of the product preview area, and the third panel and the fourth panel are displayed within the second side of the product preview area opposite from the first side, as is required by claims 6, 14 and 20.
Seto generally describes a method for predicting print presentation forms highly accurately, whereby a three-dimensional preview of a print is generated and displayed (see e.g. column 1, line 65 – column 2, line 39; column 9, lines 14-61; and FIGS. 4 and 5).  Regarding the claimed invention, Seto teaches that the print can comprise four panels and that the user can select a folding style (i.e. an “imposition pattern”) for the print (see e.g. column 10, line 49 – column 11, line 48; and FIGS. 7-8).  Seto particularly demonstrates that one of the selectable folding styles is a roll style (e.g. “Barrel-Left”, which is reproduced below from FIG. 7) that comprises four panels, whereby it is apparent that opening a print of such a style would entail unfolding a third panel and a fourth panel together from a center fold of the foldable product (i.e. unfolding about fold line 3, then line 2), and then unfolding the fourth panel from the third panel (i.e. unfolding about fold line 1) such that the first panel and the second panel are displayed within a first side of the unfolded document, and the third panel and the fourth panel are displayed within a second side of the unfolded document opposite from the first side:


    PNG
    media_image2.png
    118
    188
    media_image2.png
    Greyscale

(See column 10, line 49 – column 11, line 3; and FIGS. 7 and 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa, Reynolds and Seto before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston, Igawa and Reynolds so as to enable the user to select a roll-style fold for a product design comprising 4 panels, as is taught by Seto.  As noted above, Seto suggests that opening such a product design from a folded state to an unfolded state would entail unfolding the third panel and the fourth panel together from a center fold of the foldable product, and then unfolding the fourth panel from the third panel such that the first panel and the second panel are displayed within a first side of the unfolded document, and the third panel and the fourth panel are displayed within a second side of the unfolded document opposite from the first side.  Accordingly, it is apparent that animating the product design from the folded state to the unfolded state would entail (i) animating the third panel and the fourth panel being unfolded, together, from a center fold of the foldable product, and (ii) animating the fourth panel being unfolded from the third panel such that the first panel and the second panel are displayed within the first side of the product preview area, and the third panel and the fourth panel are displayed within the second side of the product preview area opposite from the first side.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to better produce a product design to suit his or her needs or preferences, as is evident from Seto (see e.g. column 10, line 49 – column 11, line 48; and FIGS. 7-8).  Accordingly, Rolleston, Igawa, Reynolds and Seto are considered to teach, to one of ordinary skill in the art, a method like that of claim 6, a system like that of claim 14, and a non-transitory computer-readable storage medium like that of claim 20.
Regarding claims 7 and 15, Rolleston, Igawa and Reynolds teach a method like that of claim 1 and a system like that of claim 9, as is described above, which entail animating a product design from a folded state to an unfolded state, including by adjusting the product design within a product preview area so as to remain centered therein.  Rolleston further suggests that the user can specify different styles of folds (e.g. the order of folding, the elements to be folded) for the product design (see e.g. paragraph 0040).  Rolleston, Igawa and Reynolds, however, do not explicitly disclose that the product design is animated from the folded state to the unfolded state according to a parallel-style fold, wherein the foldable product comprises a first panel, a second panel, a third panel and a fourth panel, and wherein displaying the plurality of panels of the foldable product comprises: (i) displaying the third panel and the fourth panel folded on top of the first panel and the second panel along a center fold of the foldable product, and within the first side of the product preview area, and (ii) animating the third panel and the fourth panel being unfolded from the first panel and the second panel along the center fold such that the third panel and the fourth panel are displayed within the second side of the product preview area opposite from the first side, as is required by claims 7 and 15.
Seto generally describes a method for predicting print presentation forms highly accurately, whereby a three-dimensional preview of a print is generated and displayed (see e.g. column 1, line 65 – column 2, line 39; column 9, lines 14-61; and FIGS. 4 and 5).  Regarding the claimed invention, Seto teaches that the print can comprise four panels and that the user can select a folding style (i.e. an “imposition pattern”) for the print (see e.g. column 10, line 49 – column 11, line 48; and FIGS. 7-8).  Seto particularly demonstrates that one of the selectable folding styles is a parallel style fold (e.g. “F8-4”, which is reproduced below from FIG. 7) that comprises four panels, wherein a third panel and a fourth panel are folded (e.g. about fold line 1) on top of a first panel and a second panel (which are folded along fold line 2) along a center fold of the foldable product (i.e. about fold line 3), whereby it is apparent that opening a print of such a style would entail unfolding the third panel and the fourth panel from the first panel and the second panel along the center fold (i.e. along fold line 3) such that the third panel and the fourth panel are displayed within a second side of the document opposite from a first side comprising the first panel and the second panel:

    PNG
    media_image3.png
    135
    214
    media_image3.png
    Greyscale

(See column 10, line 49 – column 11, line 3; and FIGS. 7 and 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rolleston, Igawa, Reynolds and Seto before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Rolleston, Igawa and Reynolds so as to enable the user to select a parallel-style fold for a product design comprising 4 panels, as is taught by Seto.  As noted above, Seto suggests that such a product design comprises a third panel and a fourth panel folded on top of a first panel and a second panel along a center fold, whereby opening a print of such a style would entail unfolding the third panel and the fourth panel from the first panel and the second panel along the center fold such that the third panel and the fourth panel are displayed within a second side opposite from a first side comprising the first panel and the second panel.  Accordingly, it is apparent that animating the product design from the folded state to the unfolded state would entail (i) displaying the third panel and the fourth panel folded on top of the first panel and the second panel along a center fold of the foldable product, and within the first side of the product preview area, and (ii) animating the third panel and the fourth panel being unfolded from the first panel and the second panel along the center fold such that the third panel and the fourth panel are displayed within the second side of the product preview area opposite from the first side.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to better produce a product design to suit his or her needs or preferences, as is evident from Seto (see e.g. column 10, line 49 – column 11, line 48; and FIGS. 7-8).  Accordingly, Rolleston, Igawa, Reynolds and Seto are considered to teach, to one of ordinary skill in the art, a method like that of claim 7 and a system like that of claim 15.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 5-7, 9, 11, 13-15, 17, 19 and 20, and cancellation of claims 2, 4, 10, 12 and 18.  The 35 U.S.C. § 112 rejection presented in the previous Office Action with respect to claim 3 is rendered moot by the Applicant’s amendments.
The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
11/4/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173